        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 1 of 7



 1   SULAIMAN LAW GROUP
     Alexander J. Taylor
 2   2500 South Highland Ave
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: 331-307-7646
     Facsimile: 630-575-8188
 5   E-Mail: ataylor@sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9    TERRY DOW, individually, and on behalf of            Case No. 3:21-cv-01122
      all other similarly situated,
10
                                                           CLASS ACTION         COMPLAINT          FOR
                         Plaintiff,
11                                                         DAMAGES
12           v.
                                                           VIOLATION OF THE TELEPHONE
      DOORDASH, INC,                                       CONSUMER PROTECTION ACT
13
                                                           (“TCPA”) PURSUANT TO 47 U.S.C. §227.
14                       Defendant.
                                                           JURY TRIAL DEMANDED
15
           NOW COMES TERRY DOW (“Plaintiff”), on behalf of himself and all others similarly
16

17   situated by and through his undersigned attorney, on behalf of himself and all others similarly

18   situated, complaining of DOORDASH, INC., (“Defendant”) as follows:

19                                       NATURE OF THE ACTION
20          1.      Plaintiff brings this class action on behalf of himself and numerous other
21
     individuals pursuant to the seeking redress for violations of the Telephone Consumer Protection
22
     Act (“TCPA”) pursuant to 47 U.S.C. §227.
23
            2.      Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28
24

25   U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

26          3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is

27   headquartered in this District and the wrongful conduct giving rise to this case emanated from this
28
                                                       1
        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 2 of 7



 1   District.
 2                                                 PARTIES
 3
             4.     Plaintiff is a consumer and natural person over 18-years-of-age who, at all times
 4
     relevant, is a “person” as defined by 47 U.S.C. §153(39).
 5
             5.     Defendant provides a service that allows consumers to place food orders from
 6

 7   restaurants and to have those orders delivered by contracted DoorDash drivers who are known as

 8   Dashers.

 9           6.     Defendant acted through its agents, employees, officers, members, directors, heirs,
10
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all
11
     times relevant to the instant action.
12
             7.     Defendant is a “person” as defined by 47 U.S.C. §153(39).
13
                                  FACTS SUPPORTING CAUSES OF ACTION
14

15           8.     Around November 2020, Plaintiff began receiving numerous unsolicited and

16   unwanted text messages and phone calls from Defendant to his cellular phone number, (360)
17   XXX-4804.
18
             9.     At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and
19
     operator of his cellular telephone number ending in 4804. Plaintiff is and has always been
20
     financially responsible for this telephone and its services.
21

22           10.    Defendant’s text messages and calls were regarding deliveries for a costumer

23   named “Vein Yang.”

24           11.    Plaintiff was perplexed, as he does not know a “Vein Yang.” Moreover, Plaintiff
25   never used the Door Dash app nor does he have it installed on his cellular phone.
26
             12.    Around December 2020, Plaintiff answered a call from Defendant. During this call,
27
     Plaintiff explained that the text messages and phone calls were disturbing to him, that he did not
28
                                                        2
        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 3 of 7



 1   have Door Dash, and that he was not “Vein Yang.”
 2          13.     Despite Plaintiff informing Defendant he was not “Vien Yang,” Defendant
 3
     continued to text and call Plaintiff.
 4
            14.     Frustrated, Plaintiff answered several calls and reiterated that he was not “Vien
 5
     Yang” and was the wrong party.
 6

 7          15.     Notwithstanding Plaintiff informing Defendant on several occasions that he was

 8   the wrong party, Defendant sent or caused to be sent numerous text messages and automated calls

 9   to Plaintiff’s cellular phone between November 2020 and the present day, often with multiple text
10
     messages and calls being sent within an hour.
11
            16.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by
12
     texting multiple times, which such frequency as can be reasonably expected to harass.
13
                                              Class Allegations
14

15          17.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(b)(2)

16   and 23(b)(3) and seek certification of the following Class:
17                  Unsolicited Text Message Class: All persons in the United States
                    who from four years prior to the filing of this action (1) Defendant
18
                    (or an agent acting on behalf of Defendant) texted, (2) for
19                  substantially the same reason Defendant texted Plaintiff, (3) after
                    they informed Defendant they were the wrong party, (4) using
20                  automated messaging.
21          18.     The following individuals are excluded from the Class: (1) any Judge or Magistrate
22
     presiding over this action and members of their families; (2) Defendant, their subsidiaries, parents,
23
     successors, predecessors, and any entity in which either Defendant or its parents have a controlling
24
     interest and their current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4)
25

26   persons who properly execute and file a timely request for exclusion from the Class; (5) the legal

27   representatives, successors or assigns of any such excluded persons; and (6) persons whose claims

28   against Defendant have been fully and finally adjudicated and/or released. Plaintiff anticipates the
                                                       3
        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 4 of 7



 1   need to amend the Class definitions following appropriate discovery.
 2          19.     Numerosity: On information and belief, there are hundreds, if not thousands
 3
     members of the Classes such that joinder of all members is impracticable.
 4
            20.     Commonality and Predominance: There are many questions of law and fact
 5
     common to the claims of the Plaintiff and the Class, and those questions predominate over any
 6

 7   questions that may affect individual members of the Class. Common questions for the Class

 8   include, but are not necessarily limited to the following:

 9          (a) whether Defendant DoorDash placed automated text messages to consumers after
10
            being instructed they were the contacting the wrong party;
11
            (b) whether the Defendant engaged in placed automated text messages without
12
            implementing adequate internal policies and procedures for maintaining an internal do not
13
            contact list;
14

15          (c) whether Defendant’s conduct constitutes a violation of the TCPA;

16          (d) whether members of the Classes are entitled to treble damages based on the willfulness
17          of Defendant’s conduct.
18
            21.     Adequate Representation: Plaintiff will fairly and adequately represent and
19
     protect the interests of the Classes, and has retained counsel competent and experienced in class
20
     actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no
21

22   defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting this

23   action on behalf of the members of the Classes, and have the financial resources to do so. Neither

24   Plaintiff nor his counsel have any interest adverse to the Classes.
25          22.     Appropriateness: This class action is also appropriate for certification because
26
     Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
27
     whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
28
                                                        4
        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 5 of 7



 1   of conduct toward the members of the Classes and making final class-wide injunctive relief
 2   appropriate. Defendant’s business practices apply to and affect the members of the Classes
 3
     uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with respect
 4
     to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the damages
 5
     suffered by individual members of the Classes will likely be small relative to the burden and
 6

 7   expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

 8   Thus, it would be virtually impossible for the members of the Classes to obtain effective relief

 9   from Defendant’s misconduct on an individual basis. A class action provides the benefits of single
10
     adjudication, economies of scale, and comprehensive supervision by a single court.
11
                     COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
12
               23.    Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth
13
     herein.
14
               24.    Defendant repeatedly sent or caused to be sent frequent non-emergency text
15

16   messages, including but not limited to the messages referenced above, to Plaintiff’s cellular

17   telephone number using a telephone facsimile machine (“TFM”) or transmitting text without

18   Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(C).
19
               25.    The TCPA defines TFM as “equipment which has the capacity…to transcribe text
20
     or images, or both from paper into an electronic signal and to transmit that signal over a regular
21
     telephone line.” 47 U.S.C. §227(a)(3).
22
               26.    Alternatively, Defendant sent these texts an automated telephone dialing system
23

24   (“ATDS”) in violation of 47 U.S.C. § 227(b)(1)(iii). The TCPA, under 47 U.S.C. § 227(a)(1),

25   defines an ATDS as “equipment which has the capacity...to store or produce telephone numbers
26   to be called, using a random or sequential number generator; and to dial such numbers.”
27
               27.     Defendant used an ATDS in connection with its communications directed towards
28
                                                        5
        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 6 of 7



 1   Plaintiff’s cellular phone. The automated nature of the text messages Plaintiff received similarly
 2   Defendant’s use of an ATDS.
 3
            28.       Upon information and belief, the system employed by Defendant to place text
 4
     messages to Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers
 5
     to be called, using a random or sequential number generator; and (B) to dial such numbers.
 6

 7          29.       Defendant violated the TCPA by placing numerous text messages to Plaintiff’s

 8   cellular phone using an ATDS without his consent. Plaintiff repeatedly placed Defendant on notice

 9   that he was the wrong party and that they did not have his consent to contact him.
10
            30.       The text messages placed by Defendant to Plaintiff were not for emergency
11
     purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
12
            31.       Upon information and belief, based on the frequency and content of the text
13
     messages, Defendant used a TFM or ATDS.
14

15          32.       Defendant violated the TCPA by sending numerous text messages to Plaintiff’s

16   cellular phone using a TFM or ATDS without his prior consent.
17          33.       As pled above, Plaintiff was severely harmed by Defendant’s text messages sent
18
     to his cellular phone.
19
            34.       Upon information and belief, Defendant has no system in place to document and
20
     archive whether it has consent to continue to contact consumers on their cellular phones.
21

22          35.       Upon information and belief, Defendant knew its marketing practices were in

23   violation of the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

24          36.       Defendant, through its agents, representatives, subsidiaries, and/or employees
25   acting within the scope of their authority acted intentionally in violation of 47 U.S.C.
26
     §227(b)(1)(C).
27
            37.       Pursuant to 47 U.S.C. 227(b)(3)(B), Defendant is liable to Plaintiff for a minimum
28
                                                        6
        Case 4:21-cv-01122-DMR Document 1 Filed 02/15/21 Page 7 of 7



 1   of $500 per text message. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful
 2   and knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the
 3
     damages to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
 4
     WHEREFORE, Plaintiff, TERRY DOW, individually and on behalf of the class, respectfully
 5
     prays this Honorable Court for the following relief:
 6

 7           a. Declare Defendant’s text messages to be in violation of the TCPA;
             b. Certification of the Class requested above and appointment of the Plaintiff as Class
 8
                 Representative and of his counsel as Class Counsel;
 9
             c. Award statutory damages of at least $500 per text message and treble damages
10
                 pursuant to 47 U.S.C. §227(b)(3)(B)&(C);
11           d. An injunction requiring Defendant to cease all unsolicited calling activity, and to
12               otherwise protect the interests of the Class;

13           e. Awarding any other relief as this Honorable Court deems just and appropriate.

14

15   Plaintiff demands trial by jury.

16

17   Date: February 15, 2021                                Respectfully submitted,
18
                                                            TERRY DOW, individually and on behalf of
19                                                          others similarly situated

20                                                          By: /s/ Alexander J. Taylor
21                                                          Alexander J. Taylor
22                                                          Sulaiman Law Group
                                                            2500 S. Highland Avenue
23                                                          Suite 200
                                                            Lombard, Illinois
24                                                          Telephone: 331-307-7646
                                                            Facsimile: 630-575-8188
25                                                          E-Mail: ataylor@sulaimanlawgroup.com
26

27

28
                                                       7
